Exhibit 10.11

RESTRICTED STOCK AWARD GRANT PROGRAM

FOR

NONEMPLOYEE DIRECTORS

UNDER THE

MERIX CORPORATION 1994 STOCK INCENTIVE PLAN

The following provisions set forth the terms of the restricted stock award
program (the “Program”) for nonemployee directors of Merix Corporation (the
“Company”) under the Company’s 1994 Stock Incentive Plan (the “Plan”). The
following terms are intended to supplement, not alter or change, the provisions
of the Plan, and in the event of any inconsistency between the terms contained
herein and in the Plan, the Plan shall govern. All capitalized terms that are
not defined herein shall be as defined in the Plan.

1. Eligibility

Each director of the Company elected or appointed to the Board who is not, and
has not been within one year of any date as of which a determination of
eligibility is made, an employee of the Company or any Related Company (an
“Eligible Director”) shall be eligible to receive New Grants and Annual Grants
under the Plan, as discussed below.

2. New Grants

Each Eligible Director shall automatically receive a Restricted Stock Award
for shares of Common Stock (“New Grant”) upon such Eligible Director’s initial
election or appointment to the Board. The number of shares granted will be
determined by dividing $10,000 by the fair market value of a share of the
Company’s common stock on the date of grant.

3. Annual Grants

Each Eligible Director shall automatically receive a Restricted Stock Award for
shares of Common Stock on each anniversary of such Eligible Director’s initial
election or appointment to the Board (each, an “Annual Grant”). The number of
shares granted will be determined by dividing $10,000 by the fair market value
of a share of the Company’s common stock on the date of grant.

4. Vesting and Restriction on Sale of Shares

The New Grants and Annual Grants shall be fully vested on the grant date, but
will be subject to a restricted stock award agreement between the Company and
each recipient prohibiting the sale or other disposition of such shares so long
as the recipient remains a director of the Company. The agreement will also
provide that any director who resigns from the Board



--------------------------------------------------------------------------------

without the consent of a majority of the Board of Directors then in office will
forfeit all such stock awards.

5. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Eligible
Director, materially adversely affect any rights of an Eligible Director under
an outstanding option.

6. Effective Date

The Program shall become effective on January 1, 2006.